Citation Nr: 0109043	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for duodenal ulcers, 
also claimed as stomach problems.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a nervous 
(psychiatric) disorder.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In July 2000, the veteran submitted additional evidence 
without a waiver of RO consideration in accordance with 38 
C.F.R. § 20.1304 (2000).  The Board notes, however, that the 
newly submitted evidence is not pertinent with respect to the 
veteran's claim to reopen for entitlement to service 
connection for duodenal ulcers, also claimed as stomach 
problems.  Therefore, given that this evidence is not 
pertinent to the claim to reopen with respect to duodenal 
ulcers, the Board will address this issue below.

The veteran raised the issues of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
entitlement to a psychiatric disorder and/or stomach problems 
secondary to PTSD in the April 2000 substantive appeal.  The 
Board refers these issues to the RO for any appropriate 
further action.  


FINDINGS OF FACT

1.  In the last unappealed decision, dated in February 1977, 
the RO denied the veteran's claim of entitlement to service 
connection for duodenal ulcers. 

2.  In a July 1999 decision, the RO denied reopening of the 
veteran's claim for entitlement to service connection for 
duodenal ulcers, also claimed as stomach problems.

3.  Evidence submitted since the RO's February 1977 denial is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for entitlement to 
service connection for duodenal ulcers, also claimed as 
stomach problems.





CONCLUSIONS OF LAW

1.  The RO's February 1977 decision is final.  38 U.S.C.A. 
5108, 7104, 7105 (West 1991).

2.  The evidence received since the February 1977 RO decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for duodenal ulcers, also 
claimed as stomach problems, is not reopened.  38 U.S.C.A. § 
5108 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In a decision of February 1977, the RO originally denied the 
veteran's claim of entitlement to service connection for 
duodenal ulcers, also claimed as stomach problems, on the 
bases that the service medical records and medical records 
dated within a year of the veteran's discharge were negative 
for duodenal ulcers.  Furthermore, the RO determined that, 
although subsequent medical evidence dated more than a year 
after the veteran's discharge showed diagnoses of duodenal 
ulcers, there was no nexus opinion that linked a current 
duodenal ulcer to the veteran's service, or to within a year 
from discharge.  In a February 1977 letter, the RO informed 
the veteran of its decision.  That decision was not appealed, 
and it is final.  See 38 U.S.C.A. § 7105.

In February 1999, the veteran submitted a claim to reopen the 
issue of entitlement to service connection for duodenal 
ulcers, also claimed as stomach problems.  In July 1999, the 
RO denied the veteran's claim to reopen based on a finding 
that the evidence submitted since the last final decision was 
not new and material.  Subsequently, the veteran timely 
appealed the RO's July 1999 decision.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  

Available to the RO at the time of the last final decision in 
February 1977 were the appellant's service medical records, 
post-service VA and non-VA medical records, and statements 
provided by the veteran.  

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claims, and finds 
that while much of it is new, it is not material and thus 
insufficient to reopen the claim.  For example, the medical 
evidence submitted since the last final RO decision in 
February 1977, to include private treatment records from the 
June Buchanan Clinic dated from 1976 to 1991, and the 
treatment records from Gastroenterology Associates of Hazard, 
Kentucky dated from the mid-1990s, are negative for nexus 
opinions that link a currently diagnosed duodenal ulcer to 
the veteran's service, or to within a year of discharge.  
These records are merely cumulative in that they show a 
current diagnosis and treatment of stomach ulcers with no 
nexus opinion linking the claimed disorder to an incident, 
disease, or injury in service.  

The veteran contends in his written statements that he 
developed and was diagnosed with duodenal ulcers during and 
immediately after his active duty service.  His testimony and 
statements, as a lay person, are not competent to medically 
link the etiology of his current duodenal ulcers to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 494 (1992).  Thus, 
without competent evidence linking this disorder to service, 
the Board finds that his lay statements are not material to 
the issue on appeal.

After carefully considering the evidence submitted since the 
last final RO decision in February 1977, in light of evidence 
previously available, the Board is compelled to find that, 
while it may be new, it is not material.  In this regard, 
these new records do not show that he developed duodenal 
ulcers, claimed as a stomach disorder, during or as a result 
of service.

As the evidence submitted since February 1977 fails to 
contain medical nexus evidence that links the veteran's 
current duodenal ulcers to service, the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, new and material 
evidence has not been submitted and the claim must be denied.

To the extent that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), applies to 
this claim, the Board finds that the duty to assist and duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete his claim have been met.  
In the March 2000 statement of the case, the appellant was 
provided with the law and regulations concerning his claim 
and why the claim was not found to be reopened.  Accordingly, 
he has been advised of the evidence necessary to complete his 
claim.  In October 1999, VA also requested treatment records 
from private medical care providers identified by the 
appellant.  There is no further duty to assist the veteran in 
the development of his claim.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for duodenal ulcers, also 
claimed as stomach disorders, the appeal is denied.


REMAND

In June 2000, the veteran's appeal to reopen his claim for 
service connection for a nervous (psychiatric) disorder was 
certified for appeal and forwarded to the Board.  In July 
2000, the Board received additional medical evidence 
concerning the veteran's psychiatric disorder.  According to 
this newly submitted evidence it appears that the veteran has 
been diagnosed with PTSD.  Given that PTSD is a psychiatric 
disorder, which potentially could be pertinent to the 
veteran's claim to reopen with respect to a psychiatric 
disorder, it is significant that the evidence was not 
accompanied by a waiver of RO consideration and must be 
referred to the RO for initial consideration.  See 38 C.F.R. 
§ 20.1304(c) (2000).

Therefore, the Board must remand this case because the 
veteran has not waived his right to have this evidence 
initially considered by the RO.  38 C.F.R. §§ 19.37(a), 
20.1304(c) (2000).

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of these circumstances, this issue is REMANDED to 
the RO for the following actions:

1.  The RO should advise the veteran that 
he may submit additional evidence 
pertinent to the claim on appeal, 
including medical records of current 
treatment.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3. Thereafter, the RO should again review 
the veteran's claim, to specifically 
include consideration of all evidence 
added to the file since the March 2000 
statement of the case.  The RO should 
then readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for a psychiatric disorder, 
based on all evidence received since its 
most recent consideration of the 
veteran's claim. 

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and provide him with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeal

 



